Memorandum: To warrant a conviction of violation of subdivision 1 of section 1308 of the Penal Law it must be established that the defendants knew the goods they are charged with receiving were stolen. (See People v. Checkman, 284 App. Div. 44.) The circumstances relied on by the People to establish such guilty knowledge were wholly inadequate to exclude to a moral certainty the hypothesis of innocence. It does appear that certain statements were made by one or more of the defendants to the witness Williams at the police station after their apprehension by the police. The objection of defendants’ counsel to the admissibility of the conversations had with Williams and a cousin in the absence of any police officers was sustained by the court, apparently under the authority of Miranda v. Arizona (384 U. S. 436). A development of all the circumstances surrounding the conversations may well establish their admissibility on a new trial of the issues. (Appeal from judgment of Erie County Court convicting defendant of receiving stolen property.) Present — Williams, P. J., Henry, Del Vecehio and Marsh, JJ.